      4:18-cv-03103-SMB Doc # 80 Filed: 01/28/21 Page 1 of 1 - Page ID # 528




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

R.A.D. SERVICES, a Nebraska limited
liability company Assignee;
                                                                        4:18CV3103
                       Plaintiff,

       vs.                                                     ORDER OF DISMISSAL
ALLSTATE PROPERTY AND CASUALTY
INSURANCE COMPANY,

                       Defendant.

       The parties filed a Stipulation for Dismissal (Filing No. 79) advising the Court that the
parties have agreed to the dismissal of this case in its entirety with prejudice.

       Accordingly,

       IT IS ORDERED that the Stipulation for Dismissal (Filing No. 79) is approved and
granted. The above-captioned case is dismissed with prejudice, with each party to pay its own
costs. Judgment will be entered by separate document.

       Dated this 28th day of January, 2021.


                                                       BY THE COURT:


                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
